COLLINGS, Justice.
This suit in trespass to try title was brought by H. A. Thurman against A. D. Rogers seeking judgment for the title and possession of a certain 85.4-acre tract of land situated in-Baylor County, Texas.
Rogers duly filed his answer. Thereafter, Polk County filed a motion to be substituted as a party defendant in lieu of Rogers, claiming that Rogers was Polk County’s tenant on the land in controversy. The motion was overruled. and Polk County , seeks to bring this appeal.
The order of the court denying Polk County’s motion to be substituted as a party defendant in this cause is merely an interlocutory order and is not a final judgment. An appeal does not lie from such an order. Pioneer American Ins. Co. v. Knox, Tex.Civ.App., 199 S.W.2d 711 (Writ Ref.); McDonald v. Wallace, Tex.Civ.App., 205 SW.2d 605 (Err. Dis.); Stewart v. State, 42 Tex. 242 ; 3-A Tex.Jur., page 121.
The appeal is dismissed.